Exhibit 10.1

 



July __, 2016

 

Warrant Amendment Agreement

 

 

Dear Warrant Holder:

 

Reference is made to those certain Series A Common Stock Purchase Warrants, in
the form attached hereto as Exhibit B, issued by LabStyle Innovations Corp., a
Delaware corporation (the "Company"), to the purchasers listed on Exhibit A
annexed hereto (each a "Purchaser" and collectively the "Purchasers"), each
dated as set forth on Exhibit A (each a "Warrant"), pursuant to which the
Company granted each Purchaser a right to acquire such number of shares of
common stock, par value $0.0001 per share, of the Company, as set forth opposite
such Purchaser’s name on Exhibit A, at a per share exercise price of $6.30
(subject to certain adjustments as provided in the Warrant). Each Warrant is one
of a series of similar warrants issued by the Company pursuant to that certain
Securities Purchase Agreement dated July 23, 2015 and/or August 28, 2015, by and
among the Company and the Purchasers identified therein (the "Securities
Purchase Agreement"). Capitalized terms not otherwise defined herein shall have
the meanings given to them in the Securities Purchase Agreement and the Warrant.

 

This letter agreement (the "Agreement") is intended to document the agreement
and understanding with respect to the circumstances under which the Company and
each Purchaser agree to amend the terms of the Warrant as set forth herein.

 

The Company and the Purchaser have agreed as follows:

 

1.           Amendment of Warrant.

 

(a)           Amended Warrant Exercise Term. The Company and each Purchaser
agrees that the Warrant Exercise Term (as defined in the Warrant) shall be
amended to reflect _________, 2017, such that each Warrant shall expire on such
date.

 

(b)           Exercise Price. The Exercise Price (as defined in the Warrant) per
share of the Common Stock underlying the Warrants, as set forth in Section 1 of
the Warrants, shall be amended to reflect $6.66, subject to adjustment as
provided in the Warrants.

 

2.           Representations and Warranties of the Purchaser. Each Purchaser
shall be bound by and observe all the provisions and conditions of the
Securities Purchase Agreement applicable to such Purchaser and hereby confirms
the accuracy of the representations and warranties of such Purchaser set forth
in Section 3.2 of the Securities Purchase Agreement in all material respects.

 

3.           Representations and Warranties of the Company. The Company hereby
confirms the accuracy of the representations and warranties of the Company set
forth in Section 3.1 of the Securities Purchase Agreement in all material
respects except as such representations and warranties may have been changed,
supplemented or amended by disclosure in SEC Reports filed subsequent to the
date of the applicable Securities Purchase Agreement.

 



 1 

 

 

4.           Governing Law and Jurisdiction. This Agreement and the rights and
obligations, of the parties hereunder shall be construed, enforced and
interpreted according to the laws of the State of New York, without giving
effect to its principles of conflict or choice of laws. Each party agrees that
all legal proceedings concerning the interpretations and enforcement of this
Agreement and the transaction contemplated hereunder shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the adjudication of any
dispute hereunder or in connection herewith.

 

5.           Miscellaneous. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof and may not be
modified or amended except by a written instrument duly executed by the parties.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and when a counterpart has been
executed by each of the parties hereto, all of the counterparts, when taken
together, shall constitute one and the same agreement. If one or more provisions
of this Agreement are held to be unenforceable under applicable law, such
provision shall be excluded from this Agreement and the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.

 

 

[signature page follows]

 

 

 2 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed by their respective authorized signatories as of the date
indicated below.


 


LABSTYLE INNOVATIONS CORP.

 

 

By:_____________________
Name:
Title:

 

Date: ________________

 

 

 

 

 

 

 

 

 

 

[Company Signature Page to Warrant Amendment Agreement]


 



 3 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed by their respective authorized signatories as of the date
indicated below.

 


PURCHASER:

 


By:_________________
Name:
Title:


Date: ________________

 

 

 

 

 

 

 

 

 

[Purchaser Signature Page to Warrant Amendment Agreement]

 

 





 4 

